


116 HRES 372 EH: Expressing concern for the United States-Turkey alliance.
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 372
In the House of Representatives, U. S.,

June 10, 2019

RESOLUTION
Expressing concern for the United States-Turkey alliance.
 
 
Whereas the United States and Turkey have been treaty allies since 1952, when Turkey became a member of the North Atlantic Treaty Organization (NATO);  Whereas the United States and Turkey are treaty bound to safeguard the principles of democracy, individual liberty, and the rule of law, as well as to unite their efforts for collective defense and the preservation of peace and security; 
Whereas Turkey is in a unique geostrategic position on NATO’s southeastern flank, at the confluence of Europe, Russia, the Middle East, and the Caucasus;  Whereas Turkey is a critical NATO ally and important military partner for the United States, contributing to key NATO and United States missions and providing support for United States military operations and logistics needs; 
Whereas Turkey permits United States military access to Turkish territorial waters, airspace, and base and port facilities, and hosts over 2,000 members of the United States Armed Forces, air defense equipment, and other equipment necessary to conduct global operations and power projection;  Whereas Turkey is a key player in the long-term strategic competition Western allies face with revisionist powers such as Russia and China; 
Whereas despite the fact that Turkey shares key regional interests with the United States, its cooperation with Russia and Iran, its military occupation of northern Cyprus, its rollback of democratic norms and institutions, including attacks on the free press, and its continued unjust detention of United States citizens and locally employed United States Embassy staff is deeply problematic for the United States-Turkey relationship;  Whereas the United States recognizes that Turkey perceives growing regional security threats from aircraft and ballistic missiles and sees an urgent need for a new air and missile defense system; 
Whereas Turkey announced an agreement to acquire the S–400 air and missile defense system from Russia in July 2017 and has publicly stated it could take delivery as early as July 2019;  Whereas section 231 of the Countering America’s Adversaries Through Sanctions Act of 2017 (CAATSA) requires the President to impose sanctions on any individual or entity that engages in a significant transaction with the Russian defense or intelligence sector; 
Whereas the United States Government has developed an attractive alternative offer to provide Turkey with a strong, capable, NATO-interoperable air and missile defense system that meets Turkey’s defense requirements;  Whereas Turkey’s planned acquisition of the Russian-made S–400 undermines the security of the United States and NATO allies, weakens the United States-Turkey relationship, and is incompatible with Turkey’s plan to operate the F–35 Joint Strike Fighter and participate in F–35 production; 
Whereas the F–35 Joint Strike Fighter program is the world’s leading 5th generation fighter aircraft program with more than a trillion dollars in investment among United States and international partners;  Whereas Turkey has been a critical partner in the F–35 Joint Strike Fighter program since 2002, with significant industrial participation, including manufacturing of certain F–35 components, plans to host a maintenance facility for regional F–35 operators, investments of more than $1.25 billion in the program, and plans to procure 100 F–35As; and 
Whereas in addition to the F–35 Joint Strike Fighter, Turkish defense acquisition programs that could be affected by sanctions include the Patriot air and missile defense system, CH–47F Chinook heavy lift helicopter, UH–60 Black Hawk utility helicopter, and F–16 Fighting Falcon aircraft: Now, therefore, be it  That the House of Representatives— 
(1)fully supports the United States Government’s January 2019 offer to sell the Patriot air and missile defense systems to Turkey, with the condition that Turkey not acquire the S–400 air and missile defense system from Russia;  (2)condemns the Government of Turkey’s stated decision to acquire the Russian S–400 air and missile defense system, which would endanger the integrity of the United States-Turkey alliance and undermine NATO; 
(3)calls for terminating Turkey’s participation in the F–35 industrial program and delivery of F–35 aircraft to Turkey if Turkey acquires the Russian S–400 air and missile defense system;  (4)declares that Turkish acquisition of the Russian S–400 air and missile defense system would constitute a significant transaction within the meaning of section 231 of the Countering America’s Adversaries Through Sanctions Act of 2017 (22 U.S.C. 9525); 
(5)calls for full implementation of sanctions under the Countering America’s Adversaries Through Sanctions Act of 2017 if Turkey acquires the Russian S–400 air and missile defense system; and  (6)calls on the Government of Turkey to cancel the acquisition of the Russian S–400 air and missile defense system. 

Karen L. Haas,Clerk.
